 In the Matter of RIGGS OPTICAL COMPANY, CONSOLIDATEDandUNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA, LOCAL 14, C. I. O.Case 1N'o.17-R-1284.-Decided April 22,194'Messes. Robe' t G. BosworthandSamuel S. Sherman, Jr.,of Denver,Colo., andMr. R. A.McCluskey,of Chicago, Ill., for the Company.Mrs. E1nice DolanandMr. J. C. Kennedy,of Denver, Colo., for theC.C.I.O.Mllessrs. S.W. JohnsonandRudolph Cook,of Denver, Colo., for theA. F. of L.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the United Office and ProfessionalWorkers of America, Local 14, C. I. 0., herein called the C. I. O.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Riggs Optical Company, Consolidated,Denver, Colorado, herein called the Company,' the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeHarry L. Browne, Trial Examiner.The hearing was heldat Denver, Colorado, on February 20, 1946.At the commencement ofthe hearing, the Trial Examiner granted a motion to intervene filedby Optical Workers Local 22833, A. F. L., herein called the A. F. L.The Company, the C. 1. 0., and the A. F. L. appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe RiggsOptical Company, Consolidated,is a Delaware corpora-tion withits principal office and place of business in Chicago,Illinois.1The petition and other formal papers were amended at the hearing to show the core Pctname of the Company67 N. L. R. B, No. 74.565 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is engaged in the wholesale optical business and in the manufactureof optical products at its Denver, Colorado, branch.The principalmaterials purchased by the Company for its Denver branch during theyear 1945 consisted of lenses, optical frames, and optical instrumentsvalued in excess of $100,000, of which more than 75 percent was re-ceived from sources outside the State of Colorado.The Company'ssales at its Denver branch during the same period amounted to over$200,000, of which approximately 15 percent was sold and shipped todestinations outside the State of Colorado.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Office and Professional Workers of America, Local 14, affil-iated with the Congress of Industrial Organizations, is a labor organi-zation admitting to membership employees of the Company.OpticalWorkers Local 22833, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 25, 1941, pursuant to an agreement for a cross-check,the A. F. L. was designated as the exclusive representative for certainof the Company's employees at its Denver, Colorado, branch.Sub-sequent negotiations between the Company and the A. F. L. culminatedin a bargaining contract dated December 16, 1941.This contract wasautomatically renewable unless written notice was "given by eitherparty wishing to terminate or modify" the agreement 30 days priorto December 1 of any given year.By letter, dated October 25, 1945,the C. I. O. notified the Company that it represented a majority ofthe Company's Denver employees, and requested recognition as theirexclusive bargaining representative.On November 1, 1945, the A. F.L. gave written notice to the Company of its intention to modify theexisting agreement.On November 16, 1945, the Company, by letter,refused to recognize the C. 1. 0. as the exclusive bargaining representa-tive of any of its employees, stating that its contract with the A. F. L.precluded such recognition.The A. F. L. contends that its contract is a bar to a determination ofrepresentatives at this time.Its position is without merit in view ofthe fact that the C. I. O. gave timely notice to the Company of its claimto represent a majority of the Company's employees at its Denverbranch more than 30 days prior to the termination date of the contract,'2Matter of A. C Lawrence LeatherCo , 64 N L R B 714, and cases cited therein. RIGGS OPTICAL COMPANY, CONSOLIDATED567and of the further fact that the A. F. L. gave appropriate notice to theCompany of its intention to modify its contract with the Company,thereby staying the operation of the automatic renewal clause 3Wefind that the aforesaid contract is not a bar to this proceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. 0. represents a substantial number ofthe employees in the units hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company at its Denver,Colorado, branch within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe C. I. 0. seeks a unit comprised of "all employees engaged inthe manufacture of optical lenses, including those employees who takeorders and prescriptions, clerks and janitors."The A. F. L. limits organization to the skilled workers in the surfaceand finish shops, for whom it has bargained since 1941. It seeksdetermination of a unit corresponding to the unit recognized in itspast collective bargaining relations with the Company.The Company takes a neutral position as to the determination ofthe appropriate unit.The surface and finish shops are physically separated from the dis-pensing and clerical office.The optical workers in these shops arespecially trained and highly skilled craftsmen paid on a scale com-mensurable with their skill.There is no interchange in duties betweenshop and office employees.r,These circumstances, coupled with thehistory of effective collective bargaining of the optical workers in aseparate unit, clearly establishes the fact that these employees consti-tute a skilled, distinct, and homogeneous group, that can effectivelybargain as a separate unit.The dispensing and clerical employees include the following cate-gories : Dispensers, receptionist, desk and telephone clerks, orderclerks, pricing clerks, billing clerks, stock clerks, mailing clerks, andmessengers.Their duties are purely clerical.The Company alsoemploys one janitor.Although his cleaning duties extend to both theshop and the office, he is under the same supervision as the office3Matter of Great Bear Logging Company,59 N. L R B 701,and cases cited thereinThe Field Examiner reported that the C.10 submitted 27 authorizations.The Com-pany employs approximately 30 non-supervisory employeesThe A. F L. relies on itscontract for Its interest in this proceeding.5There is evidence in the record that office employees sometimes go into the shop toobtain data necessai y for clerical records, and that on special occasions,optical workershave personally checked price and stock records incident to work assigned to them.How-ever,optical workers are never assigned clerical duties,and conversely,office employeesnever perform shop duties 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and he would be denied representation if he was notincluded within one of the units found appropriate herein.We there-fore find that these employees, including the janitor,' constitute a dis-tinct and homogeneous group under separate supervision thatsatisfiesthe Board criteria for an appropriate bargaining unit.The question then remains as to whether these two groups can bejoined into a single unit. In deciding this disputed issue we see noreason to depart from our general and well defined policy of excludingoffice clerical employees from production and maintenance units,'which is based on the inherent dissimilarity of such groups as to duties,background and training, supervision, relation to management andother fundamental conditions of employment.Accordingly, we con-clude that the group of employees involved herein can best be servedby their inclusion within separate units.,We find that the following groups of employees of the Companyat its Denver, Colorado, branch constitute units appropriate for thepurposes of collective bargaining within themeaning ofSection 9(b) of the Act.(1)All employees in the dispensing and clerical office of the Com-pany's Denver, Colorado, branch, including dispensers, receptionist,desk and telephone clerks, order clerks, billing clerks, stock clerks,mailing clerks, messengers, and janitors, but excluding all supervi-sory employees with authority to hire, promote, discharge, discipline,or otherwiseeffectchanges in the status of employees, or effectivelyrecommend such action.(2)All employees in the surface and finish shops includingcutters,edgers, mounters, polishers, spotters and washers, but excluding allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.Inasmuch as the A. F. L. has disclaimed any interest in the officeemployees, we shall not accord it a place on the ballot in the electionconducted among the employees in group (1) in Section IV, above.Matterof WisconsinGas & ElectricCo , 57 N L R B 285.'Matter of E. I Du Pont de Nemours &Co., Inc., 62 N. L R. B. 146.8Matter of Westinghouse Electric and Manufacturing Company,62 N. L R. B. 187. RIGGS OPTICAL COMPANY, CONSOLIDATEDDIRECTION OF ELECTION569By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining withRiggsOpticalCompany, Consolidated, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the directionand supervision of theRegional Director for the SeventeenthRegion, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules andRegulations, amongemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine :(1)Whether or not the employees designated in group (1) ofSection IV desire to be represented by United Office and ProfessionalWorkers of America, Local 14, C. I. 0., for the purposes of collec-tive bargaining;(2)Whether the employees designated in group (2) of SectionIV desire to be represented by United Office and Professional Workers,Local 14, C. I. 0., or by Optical Workers Local 22833, A. F. L., forthe purposes of collective bargaining, or by neither.